Case 1:17-cv-07163-AT Document 48 Filed 05/11/20 Page 1 of 1

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA and STATE OF NEW
YORK ex rei. SONER YASTI,

DOC #:
DATE FILED: _ 5/11/2020

 

 

Plaintiffs,
-against- 17 Civ. 7163 (AT)

NAGAN CONSTRUCTION and NADIR UYGAN,

 

Defendants.
ANALISA TORRES, District Judge:

 

On May 8, 2020 at 7:38 p.m., counsel for Defendants submitted a request for extension of
time to file Defendants’ memorandum of law in opposition to Plaintiffs’ motion for attorney’s
fees, which was due that day. ECF No. 47. The stated reason for the request was that because of
obligations in other cases, counsel “would not be doing [his] best” if he rushed to submit the
motion by the deadline set by the Court. Jd. The motion stated that counsel had not sought the
consent of Plaintiffs, but that he was “not aware of any reasons why they would not be as
courteous as they have been in the past” with respect to consenting to extension requests. Jd.

This Court’s Individual Practices in Civil Cases require that “any requests for
adjournments or extensions must be made at least 48 hours prior to the scheduled appearance or
deadline.” Individual Practices I(C). They also require any such motion to state “whether the
adversary consents and, if not, the reasons given by the adversary for refusing to consent.” Jd.
Those rules exist to ensure fairness to opposing parties and the orderly submission of disputes to
the Court. It would, therefore, be entirely appropriate for the Court to deny the requested
extension.

Nonetheless, given the strong preference in this circuit for resolving cases on their merits
and with full adversarial briefing, Defendants’ motion is GRANTED. By May 11, 2020 at 11:59
p-m., Defendants shall file their memorandum in opposition to Plaintiffs’ motion for attorney’s
fees. By May 26, 2020, Plaintiffs may file a reply. No further extensions to the briefing
schedule shall be granted, and no further extensions of any kind shall be granted based on a
motion filed in violation of the Court’s Individual Practices.

The Clerk of Court is directed to terminate the motion at ECF No. 47.

SO ORDERED.

Dated: May 11, 2020

New York, New York Oj-

ANALISA TORRES
United States District Judge
